PER CURIAM.
This is an appeal from an order dismissing appellants’ complaint with prejudice. Upon review of Count I of the complaint we are of the view that such count states a cause of action for breach of a contract of insurance. Rucks v. Old Republic Life Insurance Company, 345 So.2d 795 (Fla. 4th DCA 1977). Because the cause of action is not clearly stated and also because it is improperly combined with other causes of action we believe that the appellants should be permitted to file an amended complaint for breach of contract.
Accordingly, the trial court’s order of October 3, 1978, is affirmed as to all portions of the complaint except Count I; and this cause is hereby remanded with directions that appellants be granted leave to file an amended complaint for breach of contract.
ANSTEAD, LETTS and HERSEY, JJ., concur.